

116 HR 2433 IH: To amend title 5 of the United States Code to modify, for purposes of veterans’ preference for Federal hiring, certain requirements with respect to service and retirement, and for other purposes.
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2433IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mrs. Hartzler (for herself, Mr. Cook, Mr. Wilson of South Carolina, Mr. Turner, Ms. Moore, Mr. Bishop of Georgia, Mr. Rodney Davis of Illinois, Mr. Gohmert, Mr. McClintock, Mr. Bacon, Ms. Brownley of California, Mr. Baird, Mr. Young, Mr. Cunningham, Mr. Wittman, and Mr. Cole) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5 of the United States Code to modify, for purposes of veterans’ preference for
			 Federal hiring, certain requirements with respect to service and
			 retirement, and for other purposes.
	
		1.Veterans’ preference: modification of 180 day service requirement and extension to all retired
 members of the armed forcesSection 2108 of title 5, United States Code, is amended— (1)in subparagraphs (B) and (D) of paragraph (1), by striking consecutive in each instance and inserting total;
 (2)in paragraph (3), in the matter preceding subparagraph (A), by striking except as provided in paragraph (4) of this section or section 2108a(c) and inserting consistent with paragraph (4) of this section and except as provided in section 2108a(c); and (3)by amending paragraph (4) to read as follows:
				
 (4)preference eligible includes a retired member of the armed forces; and. 